     USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 1 of 6


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                     HAMMOND DIVISION AT LAFAYETTE


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 4:19cv00030
                v.                            )
                                              )
HEIRS AND DEVISEES OF JEANNE K.               )
MCWATERS, DECEASED,                           )
a/k/a Jeanne K. McWaters, Deceased,           )
                                              )
                      Defendant.              )


                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about September 28, 2005, Defendant, Jeanne K.

McWaters, Deceased executed and delivered to Plaintiff a promissory note

(“Note”) in the amount of $82,000.00. A copy of said note is attached hereto
     USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 2 of 6


as AExhibit 1.”

      3.    To secure payment of said promissory note, Defendant, Jeanne K.

McWaters, Deceased executed and delivered to Plaintiff a purchase money

security agreement in the form of a real estate mortgage on the following

described real estate in Jasper County, to wit:

      UNIT "A" (WEST PORTION OF LOT 16), A PART OF LOT 16 IN
      KOZAK DRIVE ESTATES, AS PER PLAT THEREOF
      RECORDED IN BOOK 2, PAGE 118 IN THE OFFICE OF THE
      RECORDER OF JASPER COUNTY, INDIANA, BEING MORE
      PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT
      THE SOUTHWEST CORNER OF SAID LOT 16; THENCE
      NORTH 00 DEGREES 00 MINUTES 00 SECONDS EAST
      ALONG THE WEST LINE OF SAID LOT 16, A DISTANCE OF
      19.42 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
      THE SOUTHEAST AND HAVING A RADIUS OF 120.00 FEET;
      THENCE NORTHEASTERLY ALONG SAID CURVE BEING
      THE NORTHWESTERLY LINE OF SAID LOT 16, AN ARC
      LENGTH OF 158.78 FEET, BEING SUBTENDED BY A CHORD
      DISTANCE OF 147.45 FEET BEARING NORTH 37 DEGREES
      54 MINUTES 24 SECONDS EAST TO THE INTERSECTION
      WITH THE NORTHERLY PROLONGATION OF THE CENTER
      LINE OF THE COMMON WALL OF AN EXISTING FRAME
      DUPLEX; THEN SOUTH 15 DEGREES 40 MINUTES 11
      SECONDS EAST ALONG SAID PROLONGATED CENTER
      LINE AND ITS SOUTHERLY PROJECTION, A DISTANCE OF
      142.09 FEET TO THE SOUTH LINE OF SAID LOT 16; THENCE
      NORTH 89 DEGREES 32 MINUTES 00 SECONDS WEST
      ALONG SAID SOUTH LINE OF LOT 16, A DISTANCE OF
      128.97 FEET TO THE POINT OF BEGINNING, IN THE
      HORIZONTAL PROPERTY OWNERSHIP REGIME OF THE
      KOZAK DRIVE ESTATE CONDOMINIUM CREATED BY THAT
      CERTAIN SUPPLEMENTAL DECLARATION RECORDED IN
      MISCELLANEOUS RECORD 135, PAGE 497 ON AUGUST 29,
      2002 IN THE OFFICE OF THE RECORDER OF JASPER
      COUNTY, INDIANA, TOGETHER WITH AN UNDIVIDED
      INTEREST APPERTAINING TO COMMON AREAS AND
      LIMITED AREAS IN SAID HORIZONTAL PROPERTY
      OWNERSHIP REGIME.

      Commonly known as: 3691 Kozak Drive, Wheatfield, IN 46392

      (the “Subject Property”).
                                       2
     USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 3 of 6


The mortgage was recorded in the Office of the Recorder of Jasper County,

Indiana, on November 29, 2005, as Instrument No. 84603 Book 549 Page 565,

a copy of which is attached hereto as “Exhibit 2.”

      4. As a part of this transaction Defendant, Jeanne K. McWaters,

Deceased executed a Subsidy Repayment Agreement (“Subsidy Agreement”),

a copy of which is attached hereto as AExhibit 3.@ By this agreement, the

United States agreed to defer a portion of the accruing interest so long as

there was no default, but in the event of a default, the deferred interest

becomes due as an additional in rem charge secured by the mortgage. There

is due under the Subsidy Agreement the sum of $14,468.58.

      5.     On or about December 7, 2009, Defendant, Jeanne K. McWaters,

Deceased executed and delivered to Plaintiff a second promissory note

(“Note”) in the amount of $1,032.00. A copy of said note is attached hereto

as AExhibit 3.”

      6. Plaintiff is the holder of the promissory note, mortgage, and

Subsidy Agreement.

      7. Jeanne K. McWaters is deceased.

      8. Jeanne K. McWaters, Deceased is in default in repayment of the

obligations due to Plaintiff under the terms of the Note and Subsidy

Agreement.
                                       3
     USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 4 of 6


      9.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Jeanne K. McWaters, Deceased

has been satisfied and/or have occurred.

      10. Jeanne K. McWaters, Deceased owes Plaintiff, pursuant to the

note and mortgage, the sum of $139,878.95, consisting of $101,024.87 in

principal and $24,385.50 in accrued interest as of September 28, 2018, with

interest thereafter at the rate of $14.3668 per day to the date of judgment,

plus interest credit under the Subsidy Agreement in the sum of $14,468.58.

In addition, the government may incur additional costs and expenses

associated with the preservation and sale of the real property, which may

become due and owing under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      11. Plaintiff restates and incorporates by reference allegations 1

through 10 as though fully stated herein.

      12. Jeanne K. McWaters, Deceased was discharged from personal

liability on the note in a Chapter 7 Bankruptcy proceeding filed in the United

States Bankruptcy Court, Northern District of Indiana, Case 12-40245-reg.

     13.    The Heirs and Devisees of Jeanne K. McWaters are made a


                                       4
     USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 5 of 6


Defendant to answer as to its interest in the real estate

      14. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem judgment against the mortgaged real estate

         in the amount of $139,878.95, together with interest accruing after

         September 28, 2018 to date of judgment at the rate of $14,468.58 per

         day, plus any such further costs and expenses as may be incurred to

         the date of sale of the property, and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

         paramount to the interests of all other parties and determining the

         amount and priorities of the interests of all parties to the real estate;

         and an order foreclosing the equity of redemption of defendant in the

         real estate;

      C. Enter an order directing the sale of the property by the U.S.

         Marshall and application of the proceeds first to the costs of sale,

         second to payment of the judgment of Plaintiff, with any then-

         remaining proceeds paid to the Clerk of the Court to be disposed of

         as the Court shall direct;

      D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of
                                        5
USDC IN/ND case 4:19-cv-00030 document 1 filed 03/22/19 page 6 of 6


   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
                                                                                                      1....r,1   O...J1, I -   '\..J'...J




                 USDC IN/ND case 4:19-cv-00030 document 1-1 filed 03/22/19 page 1 of 3


   form RD 1940-18                                                                                                                                          r=orm Approved
   (Rev. 7-05)                                                                                                                                              OM6 No. 0575-0172
                                                             UNITED STATES DEPARTMENT G>F AGRICULTURE
                                                                      RURAL HOUSING SERVICE

                                                                             PROMISSORY NOTE
                                                                                                                                                           SATISFIED
    Type of Loan           SECTION 504
                                                                                                                                            This _ _ day of                 ,20 _ _
     Loan No.                                                                                                                               Unlted States of Amerlca
                   --
    Oate:_--l~2c,.c./_o_7_ ~ - 20 _0__
                                    9_ _
                                                   -----                                                                                    B
                                                                                                                                            Title: y
                                                                                                                                                   __:-
                                                                                                                                                      _-_-_-_
                                                                                                                                                            -_-_
                                                                                                                                                               --_-
                                                                                                                                                                  _-_-_ -
                                                                                                                                            USDA, Rural Housing Services
    369:i. W. Kozak Dr
                                                                                 (PropertY Address)
     Wheatfiel4                                                                 , Jasper
    ~:..__-=.....;..._ _    (_C_ity_o_r-To_wn_)- - - - - - ~                                   (County)                                       (State)

   BORROWER'S PROMISE TO PAY. In return for a loan that I have reoeived, I promise to pay to the order of the United
   States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 1 1 032. oo
   (this amount is called "principal"), plus interest.
   INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has bean paid. I will pay
   interest at a yearly rate of        1       %. The interest rate required by this section is the rate I will pay both before
   and after any default described below.
    PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

        I. Principal and interest payments shall be temporarily deferred. The interest accrued to                    , _ __
    shall be added to the principal. The new principal and later accrued interest shall be payable In 240 regular amortized
    installments on the date indicated in the box below. l authorize the Government to enter the amount of such new principal
    here: $                        , and the amount of such regular installments in tha box below when such amounts have been
    determined. I agree to pay principal and interest in installments as indicated in the box below.

      II. Payments shall not be deferred. I agree to pay principal and interest in                                                    --2-4-P_ _ installments as indicated in
   the box below.
     I will pay principal and interest by making a payment every month.
     I will make my monthly payment on the 28th day of each month beginning on                                                                        January 2B          , 2010 and
     continuing for .....n..L months. l will make these paymants every month until I have paid all of the principal and interest
     and any other charges dascribed below that I may owe under this note. My monthly payments will be applied to interest
     before principal. If on December 28 , ~ , I stlll owe amounts under this note, I will pay those amounts in full on
    that date, which is called the ''maturity date."
     My monthly payment will be $ ~1~,_..7.....,5....._______ l will make my monthly payment at ~""'--~5'1.>....l.LJ.....i....l..;..s;.-.........J....s..J;;i..;..._-1
  ·.....n...,.c"'t""e""d-onil_Jm.,._yl<---bb"-"i.,.l.,.1...i ...
                                                              n:.,.g_.._st...,a...t.....,,i::""m""'*""""·n..,,t'-_ _ _~ - - - - or a different place if required by the Government.

   PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
   unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
   Government must make the .advance provided the advance is r&quested for an authorized purpose. Interest shall
   accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
   below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
   below. 1authorize the Government to enter the amount and date of such advance on the Record of Advances.

   HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It is for the type
   of loan indicated in the ''Type of Loan" block at the top of this note. Thi5 note shall be subject to the present regulations
   of the Government and to its future regulations not inconsistent with the express provisions of this note.

A,;,;otding to the ~p-ork Rcd1.1ction /\d: of 1995, no pot!I01'la are rc;q,.,if"r.l lO respond to 11 c<:">llcction of iriform:ition unlo:e:,s it diAplays a vnlid OM.a control
nvmhet. The valid 0MB cl'>ntrol mtmbr:r for tJ-iiJ,. information oollection is 057$-0172. The timr:o:requircd to complete this infommtfon collection is esl.it.r1A1.ed to
avm,.e;e IS min1.1te-s p•r l'fl.,potue, inclucling the time for rc;viewing inatructiom,, *=hing ~sting d,1.t.~ sources, l!"f.berin$ andmsint11inir1g the da!:! n,:,,:,~d. :1ncl
c<:>mplcting and ro:eviewing the collcction l'>finfonnat.fon.




                                                                                 EXHIBIT 1
-   u~.· ·-'""':'i,' ~·-•..:..o_•   .1.u. u.1..


                       USDC IN/ND case 4:19-cv-00030 document 1-1 filed 03/22/19 page 2 of 3

                                                                                                         Account#

       LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
       after the date It is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
       payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

       BORROWER'S RIGHT TO PREPAY. I have the right to make payments cf principal at any time before they are due.
                                          as a "ptGpayment." When I make a prepayment, I will tell the Govarnment in
       A payment of principal only ls known
       writing that lam making a prepaymGnt.

       I may make a full pr~payment er partial prepayment without paying any prepayme-nt charge. The Government wlll use
       all of my prepayments to reduce the amount of principal that 1owe under this Note. If 1make a partial prepayment, there
       will be no changes in the due data or in the amount of my monthly payment unless the Government agrees In writing to
       those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
       accounting procedures in effect on the date of receipt of the payment.                       ·
       ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
       consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
       the term "Government" will mean the assignes.

       CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that 1am unable to obtain sufficiGnt credit
       from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

       USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
       used for purposes authorized by the Government.

      LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinancad with this loan is (1)
      leased or ranted with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
      is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
      remaining unpaid balance of the loan immediately due and payabls. lf this happens, I will have to immediately pay off
      tha entire loan.

      REQUIREMENT TO REFINANCE WlTHPRIVATE CREDIT. l agree to periodically provide the Government with
      information the GovernmGnt requests about my financial situation. If the Government determines that 1can get a loan
      from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
      for similar purposes as this loan, at the Government's request, 1will apply for and accept a loan in a sufficiEint amount to
      pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
      Housing Act of 1949 lo compensate for my lack of repayment ability.
      SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
      payment assistance under the Government's regulations.

      CREDIT SALE TO NON PROGRAM SORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
      Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
      nonprogram loan pursuant to section 502 of the Housing Act of 1949.

     OEFAUL T. If i do not pay the full amount of l!!ach monthly payment on the date it is due, 1will be in default. lf I am in
     default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
     the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
     any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when i am In
     default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
     will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
     full as described above, the Government will have the right to be paid back by me for all of Its costs and expenses in
     enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
     reasonable attorney's fees.




                                                                    2

                                                         EXHIBIT 1
.,,...._ - ' '= . ·.t.   -   - -   -



                             USDC IN/ND case 4:19-cv-00030 document 1-1 filed 03/22/19 page 3 of 3


                                                                                                              Account#

       NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
       given by delivering it or by mailing it by first class mail to ma at the property address listed above or at a different address if
       I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
       mai!ingitbyfirstclassmailtotheGovernmentatUSDA Rural Housing SElrvice, c/o customer Service Branch
         Poat Offjce Box '-66B51, st. Louis, MO 63166                            ,oratadifferentaddressiflamglvenanotlceofthat
      differant 2ddreM.

      OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
      personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed,
      Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
      may enforce its rights under this note against each person individually or against all of us together. This means that any
      one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
      person signing this note.

      WAIVERS. I and any other pel'$Of'l who has obligations under this note waive the rights of presentment and notloe of
      dishonor. "Presentment" means the right to require the Govemment to demand payment of amounts due. "Notice of
      dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

      WARNING: Failure to fully disclose accurate and truthful financial information in connecUon with my loan
      application may result in the termination of program assistance currontly being received, and the denlal of
      future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.1=.R. part 3017.


                                       .   •      ib.~                                                                 s.,1
                                                      Mcwaters                           Borrower


     - - - - - - - - - - - - - - - Seal                                 - - - - - - - ~ - - - - - - - Seal
                Borrower                                                                 Borrower




    [
                   AMOUNT                      DATE
                                                        RECORD OF ADVANCES
                                                               AMOUNT          DATE                  AMOUN1               DATE
                                                                                                                                       I
    (lH                                                 (8)$                               1(1 ~) j;
    (2) $                                               (9) $                              ifl6) $
    (3) $                                              (10 )$                              i(l7\Si
    (4) :[:                                            (1 J)   s                           1(18) $
    (:'i) $                                            (12) $                              i(1Q) $
    (6) $                                              (13) $                              ,(20)   S
    '7) $                                              (14) S                               '21) $

                                                                                          TOTAL        s:                              I




                                                                   EXHIBIT 1
       USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19 page 1 of 7
                                         (                                                             (
                                                                                                                                   HAR 242000             (




       llf0Ja5                                  [s'pace Above This Line For Recording Data]
 Form RD 3550-14 IN                                                                                              Form Approved
 (4-98)                                                                                                          0MB No. 0575-0172
                                                   United States Department of Agriculture
                                                           Rural Housing Service
                                                        MORTGAGE FOR INDIANA.
 THIS MORTGAGE ("Security Instrwnent'') is made on SEPTEMBER 28' 2005 , . (Date]
 The mortgagor is JEANNE K. MCWATERS divorced not since remarried /l:..'1-1--
                                                                                              '1''       ("Borrower").
 This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
 agency, United States Department of Agriculture ("Lender''), whose address is Rural Housing Service, c/o Centralized
 Servicing Center, United States pepartment of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
 Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively·
 called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full
 debt, if not paid earlier, due and payable on the maturity date:
 Date of Instrument
   I
                                                        Principal Amount                             Maturity Date
  SEPTEMBER 28, 2005                                     $82,000.00                                   SEPTEMBER 28, 2043



This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which
may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § 1472(g) or 1490(a). For thi§__pJ!!l)ose, Borrower does
hereby mortgage, grant and convey to Lender the following described property located in JASPER                       .
County , Indiana:

                                               [See attached Exhibit A for Legal Description]

which has the address of           3691 KOZAK DRIVE,                                     WHEATFIELD                        , Indiana 46392
                                  [Street]                                                           [City]                              [ZIP]
("Property Acldress");


According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection ofiriformatio111111less It displays a valid 0MB
co11trol number. The valid 0MB control 11umber for this lr{ormaf/on collecf/on Is 0575-0172. The time required lo complete this Information collec-
tion is estimated to average IS 111/1111/es per response, Including the time for reviewing instruction, searching existing data sources, gathering a11d

In1•1·1aIs¥'£\
mai11tai11i1!J...the data 11eeded, and completing and rev.i~wl11g the_ c_,oHec~l.~n. of. inf~r~//.of,.. ,, } •.}' '.,
                        __                  !\Ji!'
                                            n              ~· !;;·/... ~,-.1
                                                   ·,.ri ,-1
                                               R,"'··1-.··                      L\.~~,:!. 1i J/1\hl ;· i ;, :,:, ,•... Lt.. ,: ,)
                                                                       ~ r· . . 1, ... ·. "' · 1· · -
                                                                                                                                       Page I of6


                                                             EXHIBIT 2
    USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19 page 2 of 7
                                 (

    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
ahd fixtures which now or hereafter are a part of the property. AU replacements and additions shall also be covered by this
Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencuinbered, except for encumbrances of record. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbrances ofrecord.
     THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
       1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
  principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
 Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a) yearly
 taxes and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly leasehold
  payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; .and (d) yearly flood
  insurance premiums, if any. These items are called "Escrow Items." Lender may, at any time, collect and hold Funds in an
 amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
  escrow account under the federal Real Estate Settlement Procedures Act of 1974 as ame1,1ded from time to time, 12 U.S.C.
  § 260 l et seq. ("RESP A"), unless another law or federal regulation that applies to the Funds sets a lesser amount. If so,
 Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount. Lender may estimate the
 amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
 otherwise in accordance with applicable law.                                                                          .
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by a
 federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not charge
 Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
 unless Lender pays Borrower interest on the Funds and applicable Jaw pennits Lender to make such a charge. However,
 Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender
 in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or applicable law
 requires interest to be paid, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Borrower
 and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
 charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
 the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds held by
 Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
 such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the
 deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
 Funds held by Lender. If Lender shall acquire or sel! the Property after acceleration under paragraph 22, Lender, prior to
 the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit
 against the sums secured by this Security Instrument.
      3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments received
 by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for the preservation
 or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note; (3) to principal due
under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late charges and other fees and
 charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any. Borrower
shall pay these obligations in the manner provided in paragraph 2, or ifnot paid in that manner, Borrower shall pay them on
time directly to the person owed payment Borrower shall promptly furnish to Lender all notices of amounts to be paid under
this paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing
the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has agreed
in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
agreement satisfactory .to Lender subordinating the lien to this Security Instrument. If Lender determines that any part of
the Property is subject to a lien which may attain priority over this Security Instrument, Lender may give Borrower a notice
identifying the lien. Borrower shall satisfy the lien or take one or more of the actions set forth above within ten (IO) days

                                                                                                                Page2 of6
Initials~


                                                  EXHIBIT 2
       USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19 page 3 of 7
                                   (                                                   (

   of the giving of notice.
     · Borrower shall pay tb Lender such fees and other charges as may now or hereafter be required by regulations of
   Lender, and pay or reimburse Lender for Lender's fees, costs, and expenses in collllection with any full or partial release or
   subordination of this instrument or any other transaction affecting the property.
        5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
   Property insured against loss by fire, hazards included within the tenn "extended coverage" and any other hazards, includ-
   ing floods or flooding, for which Lender requires insurance. This insurance shall be maintained in-the amounts and for the
   periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's ap-
   proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
  option Lender may obtain coverage to protect Lender's rights in the Property pursuant to paragraph 7.
        All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard mortgagee
  clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly give to
  Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
   insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair of
  the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
  restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
  applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. ff
  Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
  has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to repair or
  restore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thirty (30) day period
  will begin when the notice is given.                        .
        Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
  postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the payments. If
  after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies and proceeds resulting
  from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
  Instrument immediately prior to the acquisition.
        6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
  rower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the Property.
  Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
  with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
  proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
  Property or othenvise materiaHy impair the lien created by this Security Instrument or Lender's security interest. Borrower
 may cure such a default by causing the action or proceeding to be dismissed with a ruling that, in Lender's good faith
  determination, precludes forfeiture of the Borrower's interest in the Property or other material impairment of the lien
 created by this Security Instrument or Lender's security interest. Borrower shall also be in default ifBorrower, during the
  loan application process, gave materially false or inaccurate infonnation or statements to Lender (or failed to provide
 Lender with any material infonnation) in connection with the loan evidenced by the Note. Ifthis Security Instrument is on
 a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the
 leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
 Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),
 then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's rights in the
 Property. Lender's actions may include paying any sums secured by a lien which has priority over this Security Instrument,
 appearing in court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may
 take action under this paragraph 7, Lender is not required to do so.
       Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
 Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear interest from
 the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower request-
 ing payment.
       8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
 cooperative or private credit source, at reasonable rates and terms for loans for similar purposes, Borrower will, upon the
Lender's request, apply for and accept such loan in sufficient amount to pay the note and any indebtedness secured hereby
in full.                                                                     .
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned
and shall be paid to Lender. In the event ofa total taking of the Property, the proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with any excess paid to Borrower. In the event of a partial taking of
the Property in which the fair market value of the Property immediately before the taking is equal to or greater than the
amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender other-
wise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the proceeds multi-
plied by the following fr11,ction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the

                                                                                                                   Page3 of6
Initials~_


                                                     EXHIBIT 2
    USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19 page 4 of 7
                      (                                (

fair market value of the Property immediately before the taking. Any balance shall be paid to Borrower. In the event ofa
  partial taking of the Property in which the fair market value of the Property immediately before the taking is less than the
  amount of the sums secured hereby immediately before the taking, unless Borrower and Lender othenvise agree in writing
  or unless applicable law othenvise provides, the proceeds shall be applied to the sums secured by this Security Instrument
  whether or not the sums are then due.
        If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemn or offers to make
  an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice
  is given, Lender is authorized to collect artd apply the proceeds, at its option, either to restoration or repair of the Property
  or to the sums secured b~ this Security Instrument, whether or not then due. Unless Lender and Borrower othenvise agree
  in writing, any application of proceeds to principal shall not extend or postpone the due date of the monthly payments
  referred to in paragraphs 1 and 2 or change the amount of such payments.
        11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the tin1e for payment or modifi-
 cation of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any successor in
  interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest.
 Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay-
 ment or otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand made by
 the original Borrower or Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy
 shall not be a waiver of or preclude the exercise of any right or remedy.
        12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements of this
  Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
 paragraph 16. Borrower's covenants and a$reements shall be joint and several. Any Borrower who co-signs this Security
 Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
 Borrower's interest in the Property under the terms of this Security Instrnment; (b) is not personally obligated to pay the
 sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify,
 forbear or make any accommodations with regard to the tenns of this Security Instrument or the Note without that Borrower's
 consent.
        13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by
 mailing it by first class mail ~nless applicable law requires use of another method. The notice shall be directed to the
 Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by
 first class mail to Lender's address stated herein or any other address Lender designates by notice, to Borrower. Any notice
 provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided
 in this paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event that any
 provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall not affect other
 provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this end
 the provisions of this Security Instrument and the Note are declared to be severable. This instrument shall be subject to the
 present regulations of Lender, and to its future regulations not inconsistent with the express provisions hereof. All powers
 and agencies granted in this instrument are coupled with an interest and are irrevocable by death or othenvise; and the rights
 and remedies provided in this instrument are cumulative to remedies provided by Jaw.
       15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy·of the Note and of this Security
 Instrument.
       16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest
 in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
 interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
Lender may, at its option, require immediate payment in full of all sums secured by this Security Instrument.
       17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
 consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for the sale or
rental of the Property or will othenvise make unavailable or deny the Property to anyone be.cause of race, color, religion,
sex, national origin; handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will
not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex, national
origin, handicap, age or familial status.                                                                      · ·
       18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this Security
Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change in the entity
(known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There
also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
       19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable to
foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
with such federal procedure.                                           .
      20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release of any
hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or storage on the
Property of small quantities of hazardous substances that are generally recognized to be appropriate to normal residential
uses and to maintenance of the Prope1ty. Borrower shall not do, nor allow anyone else to do, anything affecting the
Propei,:ty that is in violation of any federal, state, or local environmental law or regulation.
Initials~                                                                                                             Page 4 of6


                                                    EXHIBIT 2
    USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19 page 5 of 7
                                    (                                                (


   . Bo~ower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
 governmental or regulatory agency or private party involving the Property and any hazardous substance or environmental
 law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any governmental or
 regulatory authority, that any removal or other remediation of any hazardous substance affecting the Property is necessary,
 Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regula-
 tions.
      As used in this paragraph "hazardous substances" are those substances defmed as toxic or hazardous substances by
 environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
 pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and radioactive materials. As
 used in this paragraph, "environmental law" m~ans federal laws ~nd regulations an~ laws and regulations of the jurisdiction
 where the Property is located that relate to health, safety or envll'onmental protection.
      21. Cross Collateralization. Default hereunder shall constitute default under any otherreal estate security instrument
 held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
 default hereunder.
      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the perf01mance or discharge of any obligation in this instrument or secured by
 this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
 named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
 the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
 edness to the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
 able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
 and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
 appointed for the Property, with the usual powers ofreceivers in like cases, (d) foreclose this instrument as provided herein
or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
      23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be
so paid, (c) the debt evidenced by the note and all indebtedness to the Lender secured hereby, (d) inferior liens of record
required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness ofBorrower owing to
the Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase price by crediting such
amount on any debts of Borrower owing to the Lender, in the order prescribed above.
      24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge,
as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such
state laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state law, the benefit of all
state laws (a) providing for valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an
action for a deficiency judgment or limiting the amount thereof or the time within which such action may be brought, or (c)
allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
      25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend and supple-
ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
[Check applicable box.]                          . .                ·                                                     ·
      D Condominium Rider               D Planned Unit Development Rider         D Other(s) [specify]


    BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in pages 1 through 6 of this
Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


                            ~(On~
                             fL!'::::. W                        (Seal)
-:t,."==:-r1"==:-:':K-.-M-GW-A:-T-E-iR'--S------=B-o-rr_o_w-er--
 ~ '

-,---------------=----(Seal)
*                   Borrower



Initials~-                                                                                                      Page 5 of6


                                                    EXHIBIT 2
     USDC IN/ND case 4:19-cv-00030
         '     I       (           document 1-2 filed 03/22/19
                                                       (       page 6 of 7




                                                                                ACKNOWLEDGMENT


STATE OF µ4J?{l)fA                      ~~:,:"'~4,)'} ss:
COUNTY OF                      ?/?-('//                        )

     Before me, __-L/,(,..1.,:...ci'i""t!.!..1·..!..·-1_.,,,~/1...J.U:...:•-C::.,,·.....'-=/,,--..,..·;*"-·.:..)_,'c.""'...-'-)_,_,4-"t.._'..._/:
                                                                                                                                            __· _ _ _ _ _ _ _ _ _ _ , a Notary Public, this

_ _ _ _2-'8"--t_h___ day of SEPTfilglER:t 2005, . JEANNE K. MCWATERS                                                                                                                     and
- - - - - - - - - - - - - - - - - - - - - acknowledged the execution of the armexed mortgage.



(SE[troWrcw.,,_s-E_AJ..;_11-                                               *
         Marianne Schindler Pawlak
             Not1ny Public, State of Illinois
         My Commission fap. 09/10/2007
      ;>-~-,.._..,.

My commission expires._ _ _ _ _ _ _ _ _ _ _ _ _ _ __

*Print, sla!71p or typewrite the names of the mortgagors and the notary just beneath their sig11a/11res.

Preparer's Statement                                   ·
The fonn of this Mortgage was prepared by the Office of the General Counsel, United Stat~s
                                                                                       D artment of Agriculture and
the materi_al in the blank spaces was inserted by or under the direction o~~                                                                                                    O /
STEVEN\K. BALLARD                             ·                              ~
                                                                             1
                                                                                            i~
(Name)                                                                                                                      ignature)
USDA, RURAL DEVELOPMENT                                                                                                   STEVEN K. BALLARD
tdt=f.EGACT'PLAZA WEST                                                                                                   RURAL DEVELOPMENT MANAGER
LAPORTE, IN 46350-5274



Initials~                                                                                                                                                                                Page 6 of 6


                                                                                  EXHIBIT 2
USDC IN/ND case 4:19-cv-00030 document 1-2 filed 03/22/19
                                                  (       page 7 of 7




EXHIBIT A




LEGAL DESCRIPTION:


UNIT 11 A 11 WEST PORTION OF LOT 16, A PART OF LOT 16 IN KOZAK DRIVE
ESTATES, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 2, PAGE 118 IN
THE OFFICE OF THE RECORDER OF JASPER COUNTY, INDIANA, BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE
SOUTHWEST CORDER OF SAID LOT 16, THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID LOT 16, A
DISTANCE OF 19.42 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE SOUTHEAST AND HAYING A RADIUS OF 120.00 FEET; THENCE
NORTHEASTERLY ALONG SAID CURVE BEING THE NORTHWESTERLY LINE
OF SAID LOT 16, AN ARC LENGTH OF 158.78 FEET, BEING SUBTENDED BY A
CHORD DISTANCE OF 147.45 FEET DEARING NORTH 37 DEGREES 54
MINUTES 24 SECONDS EAST TO THE INTERSECTION WITH THE NORTHERLY
PROLONGATION OF THE CENTER Lll\TE OF THE COMMON WALL OF AN
EXISTING FRAME DUPLEX; THEN SOUTH 15 DEGREES 40 MINUTES 11
SECONDS EAST ALONG SAID PROLONGATED CENTER LINE AND ITS
SOUTHERLY PROJECTION, A DISTANCE OF 142.09 FEET TO THE SOUTH LINE
OF SAID 'LOT 16; THENCE NORTH 89 DEGREES 32 MINUTES 00 SECONDS
WEST ALONG SAID SOUTH LINE OF LOT 16, A DISTANCE OF 128.97 FEET TO
THE POINT OF BEGINNING, IN THE HORIZONTAL PROPERTY OWNERSHIP
REGIME OF THE KOZAK DRIVE ESTATE CONDOMINIUM CREATED BY THAT
CERTAIN SUPPLEMENTAL DECLARATION RECORDED IN MISCELLENOUS
RECORD 135, PAGE 497 ON AUGUST 29, 2002 IN THE OFFICE OF THE
RECORDER OF JASPER COUNTY, INDIANA, TOGETHER WITH AN UNDIVIDED
INTEREST APPERTAINING TO COMMON AREAS AND LIMITED AREAS IN
SAID HORIZONTAL PREOPERTY OWNERSHIP REGIME.




                            EXHIBIT 2
                                                                                                U-...J.Jr-,    L,..r-,I   WI ,    I L-   "-''-'



      USDC IN/ND case 4:19-cv-00030 document 1-3 filed 03/22/19 page 1 of 1

       Form RO 35.50-1.2                                                                                                                                              Form Approved
       (Rev. 8-00)                                                    United States Department of Agriculture                                                         0MB No. 0575-0172
                                                                               Rural Housing Service
                                                                                                                                                              Account#
                                                            SUBSIDY REPAYMENT AGREEMENT
       1. As required 1.ll1der section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), sub$idy n:ceived lo. accordance with a loan under
       section 50:Z of the Housing Act of 1949 is repayable to the Govcmment upon the disposition or nonoccupancy of the se.:urity
       property. Deferred mortgage payments are included as subsidy under this s.greement.

       2. When I fell to occllpy or transfci: title to roy home, recapture is due. If I refinance or otherwise pay in full without transfer oftit)e
       a.nd cont.inue to occupy the property, the amount of recapture will be calculated but, payment ofJecaptw:~ can be defe.r:rcd, inte.r:st
       free, until the property is subseqtn::ntly sold or vaca,ted. If deferred, the Government mortga,ge can be subordinated but will not be
       rclc:ased nor the promisi:ory note satisfied until the Government ls paid i.n full. In situations wheri: defeunent of recapture is an
       option, recapture will be discoll}J.ted 25% if paid in full st time ofsettlement

       3. Market value at time of initi.&l subsidy $ 8 9 , 0 0 O• OO                         less amount of Rural Housing Serrice (RB.$) loans
        $ 8 2 , 0 QQ • 0 0                less amount of any prior liens $ 0 • 0 O                                        equals mylollr original equity
        $ 1 , Oo o . 0 O                 . This amount equals _ _ _ _.......,7""'.'--'8...,6...,5"'1=-fi=-><-8 % of the market vs.Jue as determined by
       dividing original eq.iity by the markc::t value.

       4. If all lo:ms are not subject to recapture, or if all lol!Jls subject to recapture are not being paid, the amount to be recsptured is
       computed ac~ording to the following fomrnla. Divide the balance ofloans ~ubject to recaptui:c that arc being paid by the balance of
       all open loam. Multiply the result by 100 to determine the percent of the outstanding balance ofopen loans being paid

       5.                                                                             Average interest rate paid
                         months
                         loan                                                1.1          2-l             3.1                    4.1              5,1       6.1
                         outstanding                           1%           2%            3%              4%                     5%               6%        7%    >7%
                          0 - 59                               .50          ..SO          .50             .50                    .44              .32       .22   .11
                         60 • 119                              .50          .50           .50                 .49                .4:Z             .31       .21   .ll
                        120 - 179                              .so          .50           .50             .48                    .40              .30       .20   .10
                        180 - 239                              .50          .50           .49                 .42                .36              .26       .18   .09
                        240 - 299                              .50          .50           .46                 .38                .33              .24       .17   .09
                        300 • 359                              .50          .45           .40                 .34                .29              .21       .14   .09
                        360 & up                               .47          .40           .36             .31                    .26              .19       .13   .09

      6. Cakulating Recaptui:c
                     Market value (at the time of transfer or abandoJJJllent)
             LESS
                     Prior liens,
                     RHS balance,
                     Reasonable closing costs,
                     Principal rcd!lction at note r11te,
                     Original equity (see para.g.rnph 3). and
                     Capital improvements (see 7 CFR part 3550).
             EQUALS
                     Apprr::ciation value. (If this is a positive value, continue.)
             TIMES
                     .Percentage in paragraph 4 (if applicable),
                     Percentage: in paragraph .S, ll.!ld
                     Return on borrower's oi:iginal equity (100% - percentage in parag.r~ph 3).
             EQUALS
                     Value appreciation subject to recapture. Recapture due equals the,lesser ofthis figure or
                     the amount of subsidy received.

      Borrower agrees to pi1y recapture in accordance with this agreement.

                                                                                                                                           Date
                                                                                                                                                        09-.28~2005
...
            Borrower                                                                                                                        Date


      According IQ 14d Pa(H.rwQrk il.«tucl/on Ac/ of !P9S, ~o p,:r,nn.r al'(! hlquirod IQ respond 111 a call<clfQn ,ifinfnrmo//Qn unlcr., Ir displays a w,/id 0MB cr,nJrol nu111h1r. Th• valid
      0MB cnn11'()/ number fer /hi.r in.{nel"d//on colloctlnn i., 0575-11/71. Th• llm• ,.,.,ired'" oampla/c 1hl., inf~rma//nn cr,//oo/1"'1 /.< ~.!/lmatCJi IQ a~rag• .5 /rllnuw /><Jr NJ,rpo,rse,
      incrudlng Jh~ ttmofr,r ~vlqWlhg in.rlructlon.:r, .t~ardtlttg c..ti.rtinc daJa !lnurcc.t, g(lth~ring 4nd maJn/Dtlffn~ /ht! dalo rJeedsul, and c.mnpl11flltg and r~vlf!wing 1h4 t;tJl/ectir,n nf
      infannoJJfm.




                                                                            EXHIBIT 3
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 4:19-cv-00030 document 1-4 filed 03/22/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   United States of America                                                                      Heirs and Devisees of Jeanne K. McWaters

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Jasper
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/22/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
